         Case 1:18-cr-00390-PAE Document 469
                                         471 Filed 06/15/20
                                                   06/16/20 Page 1 of 1
                           Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                          MARTIN E. ADAMS
NEW YORK, NY 10006                                                     KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                              ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                           WWW.AMCMLAW.COM


                                                                               June 15, 2020


VIA E.C.F. AND ELECTRONIC MAIL

Hon. Paul A. Engelmayer
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York NY 10007

Re: United States v. Christopher Simon, 18 Cr. 390 (PAE) – 2-week extension of time to
file submission

Dear Judge Engelmayer:

I write to request a 2-week extension of time to file a submission in this matter. This is
the first request for an extension of time. The Government has consented to the request.
Defense counsel’s submission is due Tuesday, June 16, 2020. I have conferred with the
Government, and it is my understanding that the Medical Department at Fort Dix, has
submitted a request for a Reduction in Sentence pursuant to 18 USC §3582 to Warden
Hollingsworth at the facility. The Government has further informed me that the
request is likely to be granted if Mr. Simon is able to provide information regarding an
adequate release plan.

To facilitate Mr. Simon’s release plan, I have contacted Mr. Simon’s sister to ascertain
whether he would be able to live with her upon release. Also, Mr. Simon has two
daughters with whom he may be able to live, and I have contacted Fort Dix to schedule
a legal call, so that we can further discuss the matter. Accordingly, I request a 2-week
extension of time to file a submission in this matter, so that I may focus on helping Mr.
Simon organize an appropriate release plan.


Respectfully Submitted,                                 *UDQWHG'HIHQVHFRXQVHO VVXEPLVVLRQLV
                                                        GXH-XQH

Karloff C. Commissiong, Esq.                     SO ORDERED.

cc:    A.U.S.A. Robert Sobelman (Via Electronic Mail)
                                                                  
                                                            __________________________________
                                                                  PAUL A. ENGELMAYER
                                                                  United States District Judge

                                                         -XQH
